Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in obvious combination, fails to teach or suggest the totality of the limitations of the independent claim.  The claimed “washing program” is interpreted to be distinguished from the claimed “washing program option.”  The washing program is interpreted to be a cycle of operation that controls the washing machine through a cycle to completion without further user input of parameters or options (washing program options).  Commensurate with the present disclosure, the washing program is a typical top-level cycle program, such as “normal” or “heavy duty,” and its visual identifier does not indicate a particular treating agent (e.g. “bleach cycle”), since the present disclosure suggests that such identifiers regarding a particular treating agent are washing program options (e.g. a stain treatment phase using a stain remover).  Nothing in the present disclosure suggests that the visual identifier of the washing program identifies a particular treating agent (see specification background art, which identifies a problem to be solved by the present invention is to prevent user confusion over which treating agent to use for a particular washing program).  While the prior art suggests visual identifiers that identify a particular treating agent (see Frantz, “bleach and detergent”), these treating agent identifiers are not washing programs identifiers per se.  The prior art does not teach common visual identifiers of the same color for a washing program and a treating agent compartment based on the disclosure and the Examiner’s interpretation stated above, in combination with the other limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/Primary Examiner, Art Unit 1711